                                                                               DISTRICT OF OREGON
                                                                                    FILED
                                                                                  January 12, 2021
                                                                            Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                            _______________________________________
                                                                        THOMAS M. RENN
                                                                      U.S. Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION

In Re

        RAMUS RODGERS,                            Case No. 02-64996-tmr13

                              Debtor.             ORDER GRANTING BANK OF
                                                  AMERICA, N.A.’S FIFTH MOTION FOR
                                                  EXTENSION OF TIME TO FILE
                                                  RESPONSE TO DEBTOR’S MOTION
                                                  FOR ORDER OF CONTEMPT



        This matter came before the Court on creditor Bank of America, N.A.’s fifth motion for

extension of time to file response to debtor’s motion for order of contempt to which counsel for

the debtor has no objection. The court having reviewed the motion, and for good cause showing,

NOW THEREFORE,

///

///

///

///

///
Page 1 - ORDER GRANTING BANK OF AMERICA, N.A.’S             KILMER VOORHEES & LAURICK, P.C.
                                                                   A PROFESSIONAL CORPORATION
         FIFTH MOTION FOR EXTENSION OF TIME TO FILE             2701 NW VAUGHN STREET, SUITE 780
                                                                     PORTLAND, OREGON 97210
         RESPONSE TO DEBTOR’S MOTION FOR ORDER OF                (503) 224-0055 · FAX (503) 222-5290

         CONTEMPT
                  Case 02-64996-tmr13 Doc 57 Filed 01/12/21
       IT IS HEREBY ORDERED that the motion is granted and Bank of America, N.A. has

until February 3, 2021, to submit its response to debtor’s motion for order of contempt.

                                               ###




Presented by:

KILMER VOORHEES & LAURICK, P.C.


/s/ James P. Laurick
James P. Laurick, OSB No. 821530
jlaurick@kilmerlaw.com
2701 NW Vaughn Street, Suite 780
Portland, Oregon 97210
Phone No.: (503) 224-0055
Fax No.: (503) 222-5290

Of Attorneys for Creditor Bank of America




Page 2 - ORDER GRANTING BANK OF AMERICA, N.A.’S             KILMER VOORHEES & LAURICK, P.C.
                                                                   A PROFESSIONAL CORPORATION
         FIFTH MOTION FOR EXTENSION OF TIME TO FILE             2701 NW VAUGHN STREET, SUITE 780
                                                                     PORTLAND, OREGON 97210
         RESPONSE TO DEBTOR’S MOTION FOR ORDER OF                (503) 224-0055 · FAX (503) 222-5290

         CONTEMPT
                  Case 02-64996-tmr13 Doc 57 Filed 01/12/21
                                 LIST OF NON-ECF PARTICIPANTS

        The following is a list of the non-ECF participants:

        None




I:\10011\0113\Pleadings - bk\Order Granting BANA MOET to Respond to Motion for Contempt 5.docx




                                                                                          KILMER VOORHEES & LAURICK, P.C.
Page 1 - LIST OF NON-ECF PARTICIPANTS                                                               A PROFESSIONAL CORPORATION
                                                                                                 2701 NW VAUGHN STREET, SUITE 780
                                                                                                      PORTLAND, OREGON 97210
                                                                                                  (503) 224-0055 · FAX (503) 222-5290



                          Case 02-64996-tmr13             Doc 57       Filed 01/12/21
